DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The parameters for the compositions being compared are unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waser et al. (2010/0087570) as evidenced by Ashland (Culminal methylcellulose derivatives).
Regarding claims 1, 5, 14 and 17:  Waser et al. teach an additive for a cement composition comprising Culminal cellulose [Examples].  The commercial product, Culminal, is a powdery cellulose as evidenced by Ashland (pages 1 and 3).  Waser et al. 
Since the powder of Waser et al. is the same as claimed it will possess the claimed alkali elution rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 10:  Waser et al. teach the retardant tartaric acid [Examples].
Regarding claim 13:  Waser et al. teach the claimed monomer [0036-0040, 0059; Examples; Figures 1, 2, and 4].


Claim(s) 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waser et al. (2010/0087570) as evidenced by Ashland (Culminal methylcellulose derivatives) as applied to claim 1 above as evidenced by Hercules (Culminal Physical and Chemical Properties).
Regarding claims 2 and 7:  The Culminal MHEC of Waser et al. has a viscosity of 5,000 mPas [0059].  This equates to a degree of polymerization within the claimed 
Regarding the alkali elution rate in claim 7:  Since the powdery cellulose is the same as claimed it will possess the claimed alkali elution rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 8:  The Culminal C4045 of Waser et al. has a viscosity of 38,000 to 51,000 mPas [0059].  This equates to a degree of polymerization within the claimed range as evidenced by Hercules.  Hercules teaches that degree of polymerization is dependent upon the viscosity (page 15).  Hercules evidences that a cellulose with a viscosity of 38,000 to 51,000 mPas will have degree of polymerization of between 900 to 3,000 (page 15; Figure 9).  Since the powdery cellulose is the same as claimed it will possess the claimed alkali elution rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waser et al. (2010/0087570) as evidenced by Ashland (Culminal methylcellulose derivatives) as .
The Culminal MHEC of Waser et al. has a viscosity of 5,000 mPas [0059].  This equates to a degree of polymerization within the claimed range as evidenced by Hercules.  Hercules teaches that degree of polymerization is dependent upon the viscosity (page 15).  Hercules evidences that a cellulose with a viscosity of 5,000 mPas will have degree of polymerization of between 460 and 580 (page 15; Table IV).
The Culminal C4045 of Waser et al. has a viscosity of 38,000 to 51,000 mPas [0059].  This equates to a degree of polymerization within the claimed range as evidenced by Hercules.  Hercules teaches that degree of polymerization is dependent upon the viscosity (page 15).  Hercules evidences that a cellulose with a viscosity of 38,000 to 51,000 mPas will have degree of polymerization of between 900 to 3,000 (page 15; Figure 9).  
Since the powdery celluloses are the same as claimed they will possess the claimed alkali elution rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
In re Crockett 126 USPQ 186.

Claims 15-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waser et al. (2010/0087570) as evidenced by Ashland (Culminal methylcellulose derivatives) as applied to claim 1 above.
Regarding claim 15:  Waser et al. teach the three claimed constituent units [0036-0040, 0059; Examples; Figures 1, 2, and 4].  It would have been obvious to select the three monomer units in producing the copolymer. 
Regarding claim 16:  Waser et al. teach a mixture of polycarboxylate copolymers, and the claimed monomers [0036-0040, 0059; Example 4; Figures 1, 2 and 4].  It would have been obvious to use a mixture of the claimed polymers in Waser et al. 
Regarding claims 19-22:  The cellulose of Waser et al. is similar to the claimed cellulose [0059; Examples].  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 .



Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waser et al. (2010/0087570) as evidenced by Ashland (Culminal methylcellulose derivatives) as applied to claim 1 above further in view of Hidalgo et al. (2006/0111479).
Waser et al. fail to teach a molecular weight or Mw/Mn.
However, Hidalgo et al. teach an analogous polycarboxylate polymer, and that advantageously it has a Mw/Mn of 2.1 and a Mw of 40,380 [0073; Examples].
Since Waser et al. is silent on the parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Mw/Mn and Mw of Hidalgo et al. as the Mw/Mn and Mw of the copolymer of Waser et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763